IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00278-CR

ROBERT LANCE WATKINS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2013-284-C1


                         MEMORANDUM OPINION


      The trial court convicted Appellant Robert Lance Watkins of theft of $1,500 or

more but less than $20,000 and assessed his punishment at two years’ confinement in

state jail. See TEX. PENAL CODE ANN. § 31.03 (West Supp. 2014). This appeal ensued.

We affirm.

      Pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d
493 (1967), Appellant’s court-appointed appellate counsel filed a brief and motion to

withdraw with this Court, stating that her review of the record yielded no grounds of
error upon which an appeal can be predicated. Counsel’s brief meets the requirements

of Anders as it presents a professional evaluation demonstrating why there are no

arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9

(Tex. Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance

‘arguable’ points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins

v. State, 112 S.W.3d 340, 343-44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v.

State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

          In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Appellant’s counsel has carefully discussed why, under controlling

authority, there is no reversible error in the trial court’s judgment.                      Counsel has

informed this Court that she has: (1) examined the record and found no arguable

grounds to advance on appeal; (2) served a copy of the brief and counsel’s motion to

withdraw on Appellant; and (3) informed Appellant of his right to review the record

and to file a pro se response.1 See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; Stafford, 813
S.W.2d at 510 n.3; see also Schulman, 252 S.W.3d at 409 n.23. More than an adequate

period of time has passed, and Appellant has not filed a pro se response.2 See Schulman,
252 S.W.3d at 409.



1 The Court of Criminal Appeals has held that “‘the pro se response need not comply with the rules of
appellate procedure in order to be considered. Rather, the response should identify for the court those
issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.’” Schulman, 252 S.W.3d at 409 n.23 (quoting Wilson v. State, 955 S.W.2d
693, 696-97 (Tex. App.—Waco 1997, no pet.)).

2   Appellant’s counsel states in her motion to withdraw that she provided Appellant a copy of the record.

Watkins v. State                                                                                    Page 2
        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). We have reviewed the entire record

and counsel’s brief and have found nothing that would arguably support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the

briefs and reviewed the record for reversible error but found none, the court of appeals

met the requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d

at 509. Accordingly, the judgment of the trial court is affirmed.

        In accordance with Anders, Appellant’s attorney has asked this Court for

permission to withdraw as counsel for Appellant. See Anders, 386 U.S. at 744, 87 S.Ct. at

1400; see also Schulman, 252 S.W.3d at 408 n.17 (quoting Jeffery v. State, 903 S.W.2d 776,

779-80 (Tex. App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous,

he must withdraw from representing the appellant. To withdraw from representation,

the appointed attorney must file a motion to withdraw accompanied by a brief showing

the appellate court that the appeal is frivolous.”)).                We grant counsel’s motion to

withdraw. Within five days of the date of this Court’s opinion, counsel is ordered to

send a copy of this opinion and this Court’s judgment to Appellant and to advise him of

his right to file a petition for discretionary review.3 See TEX. R. APP. P. 48.4; see also


3 No substitute counsel will be appointed. Should Appellant wish to seek further review of this case by
the Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review
or must file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of this opinion or from the date the last timely motion for rehearing was
overruled by this Court. See TEX. R. APP. P. 68.2. Any petition and all copies of the petition for

Watkins v. State                                                                                     Page 3
Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App.

2006).




                                                       REX D. DAVIS
                                                       Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed April 30, 2015
Do not publish
[CR25]




discretionary review must be filed with the Clerk of the Court of Criminal Appeals. See id. at R. 68.3.
Any petition for discretionary review should comply with the requirements of rule 68.4 of the Texas
Rules of Appellate Procedure. See id. at R. 68.4; see also Schulman, 252 S.W.3d at 409 n.22.

Watkins v. State                                                                                Page 4